ORIUr
                                                   nINAL
                                                                                                   09/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: OP 22-0457

                                         OP 22-0457


 JARED DeCACCIA,                                                           SEP 0 6 2022
                                                                                    Greenwood
                                                                          Bowen
                                                                                   Supreme court
              Petitioner,                                              C.;lerk. of   Montana
                                                                            State of


       v.
                                                                       ORDER
 CAPTAIN BRADLEY BRAGG, LEWIS
 & CLARK COUNTY DETENTION CENTER,

              Respondent.



       Self-represented Petitioner Jared DeCaccia seeks a writ of rnandarnus from this
Court. DeCaccia claims that he developed multiple infections while being held in the
Lewis and Clark County Detention Center (LCCDC). He states that "[t]his facility ignored
my pleas to have rnedical treatment for 2 weeks." He further states that his initial infection
led to a second infection, and that his foot was oozing fluid, rnaking it difficult to walk. He
further contends that the LCCDC withheld his antibiotic medication, after he received
treatment, and that he had to pay for the medication.            DeCaccia alleges that his
constitutional rights have been violated.
       A writ of mandate is specific and statutorily driven. Sections 27-26-101 through
27-26-403, MCA. To state a claim for mandate, a party must show entitlement to the
perforrnance of a clear legal duty by the party against whom the writ is directed and the
absence of a plain, speedy, and adequate remedy at law. Section 27-26-102, MCA; Smith
v. Missoula Co., 1999 MT 330, ¶ 28, 297 Mont. 368, 992 P.2d 834.
      Upon review, DeCaccia has not demonstrated the requirements for a writ of
mandate. To the extent the petition alleges inadequate medical care, a writ of mandate is
not the appropriate civil remedy. See Gates v. Missoula Cty. Comm'rs, 235 Mont. 261,
262, 766 P.2d 884, 885 (1988) (holding that habeas corpus is not the correct remedy for
constitutional claims, including lack of "adequate food, shelter, clothing, medical care,
exercise, individual security, and a law library" and that "disputed factual issues should be
directed to an appropriate district court, since it is not the role of this Court to function as
primary fact-finder."). DeCaccia's clairns require factual development and determination,
not suitable in an original writ proceeding before this Court. Because conditions of
confinement may be challenged in an ordinary civil rights action, DeCaccia has a plain and
adequate remedy of filing a complaint in a state or federal district court.
       IT IS THEREFORE ORDERED that DeCaccia's Petition for Writ of Mandate is
DENIED and DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy to counsel of record;
to Captain Bradley Bragg, LCCDC; and to Jared DeCaccia personally.
      DATED this .1;)day         of September, 2022.



                                                                   hief Justice




                                              2